DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the highest degree of focus" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9 and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0312179 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an image capturing apparatus (Lee, Fig. 2) comprising at least one processor (Lee, Fig. 1, Processor 120) and/or at least one circuit which functions as: 
a shooting control unit configured to carry out continuous shooting (Lee, Paragraph 0033); 
a detection unit configured to detect, from an image obtained through the continuous shooting, a plurality of object classes (Lee, Paragraph 0033-0036), the 
a selection unit configured to select a specific hierarchy level on the basis of a predetermined selection criterion (Lee, Fig. 7, Paragraphs 0040, 0046 and 0072-0074, The predetermined selection criterion may be the score or other processes to determine the representative information (Fig. 5, Paragraph 0062, representative information 532 or 540)); and 
a notification unit configured to notify a user of one or more of the plurality of object classes, with priority given to an object class belonging to the specific hierarchy level (Lee, Fig. 5, Paragraphs 0046-0047 and 0064, The displayed object class labels are notifications.).
Claims 8 and 15-18 are rejected for the same reasons as claim 1.

Regarding claim 2, Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the selection unit selects the specific hierarchy level on the basis of a user operation (Lee, Fig. 12, Paragraph 0088-0091, The user may influence the score of the information that is used to select the specific hierarchy level of the object. Alternatively, the user operation may be considered to be powering on the device or aiming the camera at an object.).
Claim 9 is rejected for the same reasons as claim 2.	



Regarding claim 5, Lee taches he image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the notification unit notifying the user of one or more of the plurality of object classes includes displaying, on a display, information indicating the object class for notification (Lee, Fig. 5, Paragraph 0062).

Regarding claim 6, Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the notification unit notifying the user of one or more of the plurality of object classes includes outputting, from an audio output unit, audio indicating the object class for notification. “(Lee, Paragraph 0062, According to an embodiment, the processor 120 may output the generated recognition result. The recognition result may be output through the display device 160, the sound output device 155, or the like.”).

Regarding claim 7, Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein when a number of the plurality of object classes is less than or equal to a threshold, the notification unit notifies the user of all of the plurality of object classes (Lee, Fig. 5, An arbitrary threshold may be interpreted as the 
Claim 14 is rejected for the same reasons as claim 7.

Regarding claim 13, Lee teaches the notification apparatus according to claim 8 (see claim 8 analysis), wherein the at least one processor and/or at least one circuit further functions as: a detection unit configured to detect the plurality of object classes from the image (Fig. 5, Paragraph 0062, representative information 532 or 540).

Claim(s) 8-10, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 2021/0311545 A1).

Regarding claim 8, Bae et al. (hereafter referred as Bae) teaches a notification apparatus (Bae, Fig. 1) comprising at least one processor (Processor 120) and/or at least one circuit which functions as: 
an obtainment unit configured to obtain a plurality of object classes (Bae, Figs. 4 and 5, Each item in the hierarchy is considered to be an object class.), the object classes having been detected from an image, and being organized hierarchically according to a hierarchical structure in which an object class in a higher hierarchy level 
a selection unit configured to select a specific hierarchy level on the basis of a predetermined selection criterion (Bae, Paragraph 0069-0071, The predetermined selection criterion may be the programed object recognition to determine the object class/hierarchy level. Paragraph 0117-0118, Alternatively, the predetermined selection criterion may be the response to user input such as zoom.); and 
a notification unit configured to notify a user of one or more of the plurality of object classes, with priority given to an object class belonging to the specific hierarchy level (Bae, Figs. 5, 8 and 11, Highlights or text provided on the objects notify the user of the object. The specific hierarchy level currently provided with object highlights or text is considered to be given priority.).  
Claims 16 and 18 are rejected for the same reasons as claim 8. 
 
Regarding claim 9, Bae teaches the notification apparatus according to claim 8 (see claim 8 analysis), wherein the selection unit selects the specific hierarchy level on the basis of a user operation (Bae, Paragraphs 0117-0118, User input in to change hierarchy level (such as zoom) may be considered to be the user operation. Alternatively, the user operation may be considered to be powering on the device or aiming the camera at an object.).


a display control unit configured to display the image (Bae, Figs. 5, 8 and 11) on a display (Bae, Fig. 1, display device 160), 
wherein when a display magnification rate of the image is a first magnification rate, the selection unit selects a first hierarchy level as the specific hierarchy level, and when the display magnification rate of the image is a second magnification rate higher than the first magnification rate, the selection unit selects a second hierarchy level lower than the first hierarchy level as the specific hierarchy level (Bae, Fig. 11, Paragraphs 0116-0118, Zooming in is a higher magnification rate. Zooming in displays lower hierarchy levels.).

Regarding claim 13, Bae teaches the notification apparatus according to claim 8 (see claim 8 analysis), wherein the at least one processor and/or at least one circuit further functions as: a detection unit configured to detect the plurality of object classes from the image (Bae, Figs. 5, 8 and 11).

Regarding claim 14, Bae teaches the notification apparatus according to claim 8 (see claim 8 analysis), notification apparatus according to claim 8, wherein when a number of the plurality of object classes is less than or equal to a threshold, the notification unit notifies the user of all of the plurality of object classes (Bae, Fig. 8, An arbitrary threshold may be interpreted as the threshold. For example if the threshold is .

Claim(s) 8, 11-12, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2013/0088499 A1).

Regarding claim 8, Sato et al. (hereafter referred as Sato) teaches a notification apparatus (Sato, Fig. 20) comprising at least one processor (Paragraphs 0075, 0082 and 0095) and/or at least one circuit which functions as: 
an obtainment unit configured to obtain a plurality of object classes (Sato, Fig. 2, Each tag is an object class.), the object classes having been detected from an image, and being organized hierarchically according to a hierarchical structure in which an object class in a higher hierarchy level contains an object class in a lower hierarchy level (Sato, Figs. 2-3, Paragraphs 0051, 0056-0057); 
a selection unit configured to select a specific hierarchy level on the basis of a predetermined selection criterion (Sato, Paragraphs 0083-0090); and 
a notification unit configured to notify a user of one or more of the plurality of object classes, with priority given to an object class belonging to the specific hierarchy level (Sato, Figs. 10-12 and 14, Paragraphs 0145-0147, 0149 and 0173).
Claims 16 and 18 are rejected for the same reasons as claim 8. 


a display control unit configured to display a thumbnail image of the image on a display (Sato, Figs. 10-12 and 14, Paragraph 0066, 0143 and 0149)
wherein when the thumbnail image is displayed on the display, the selection unit selects a highest hierarchy level as the specific hierarchy level (Sato, Figs. 10-12 and 14, “Noodles” may be considered “a highest hierarchy level” of all noodle tags. “Ramen Noodles” may be considered “a highest hierarchy level” of all Ramen noodle tags.).

Regarding claim 12, Sato teaches the notification apparatus according to claim 11 (see claim 11 analysis), wherein when a thumbnail image is displayed on the display, the notification unit notifying the user of one or more of the plurality of object classes includes displaying, near the thumbnail image on the display, information indicating the object class for notification level (Sato, Figs. 10-12 and 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2021/0311545 A1) in view of Lee et al. (US 2021/0312179 A1).

Regarding claim 1, Bae teaches an image capturing apparatus comprising (Bae, Fig. 1) comprising at least one processor (Processor 120) and/or at least one circuit which functions as: 
a shooting control unit configured to carry out continuous shooting (Bae, Paragraph 0038);
a detection unit configured to detect, from an image obtained through shooting, a plurality of object classes (Bae, Figs. 4 and 5, Each item in the hierarchy is considered to be an object class.), the object classes being organized hierarchically according to a hierarchical structure in which an object class in a higher hierarchy level contains an object class in a lower hierarchy level (Bae, Figs. 4 and 5, Paragraphs 0069-0071 and 0076-0077); 
a selection unit configured to select a specific hierarchy level on the basis of a predetermined selection criterion (Bae, Paragraph 0069-0071, The predetermined selection criterion may be the programed object recognition to determine the object class/hierarchy level. Paragraph 0117-0118, Alternatively, the predetermined selection criterion may be the response to user input such as zoom.); and 
a notification unit configured to notify a user of one or more of the plurality of object classes, with priority given to an object class belonging to the specific hierarchy 
However, Bae does not explicitly state detection unit configured to detect, from an image obtained through the continuous shooting. Examiner notes Bae teaches detecting object classes for augmented reality images and it is well-known to perform augmented reality applications using real-time continuous imaging.
In reference to Lee, Lee teaches a shooting control unit configured to carry out continuous shooting (Lee, Paragraph 0033); 
a detection unit configured to detect, from an image obtained through the continuous shooting, a plurality of object classes (Lee, Paragraph 0033-0036).
These arts are analogous since they are both related to object recognition and displaying tags on images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bae with the explicit teaching of performing the detection on an image obtained through the continuous shooting as seen in Lee to perform the detection on real-time images.
Claims 8 and 15-18 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Bae and Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the selection unit selects the specific hierarchy level on the basis of a user operation (Bae, Paragraphs 0117-0118, User input in to change hierarchy level (such as zoom) may be considered to be 
Claim 9 is rejected for the same reasons as claim 2.

Regarding claim 5, the combination of Bae and Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the notification unit notifying the user of one or more of the plurality of object classes includes displaying, on a display, information indicating the object class for notification (Bae, Figs. 5, 8 and 11).
 
Regarding claim 6, the combination of Bae and Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the notification unit notifying the user of one or more of the plurality of object classes includes outputting, from an audio output unit, audio indicating the object class for notification (bae, Paragraph 0114).

Regarding claim 7, the combination of Bae and Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein when a number of the plurality of object classes is less than or equal to a threshold, the notification unit notifies the user of all of the plurality of object classes (Bae, Fig. 8, An arbitrary threshold may be interpreted as the threshold. For example if the threshold is 20, Figure 8 is considered to read on the limitation. Further, claim limitations do not describe the scenario when a number of the plurality of object classes is greater than the threshold. 
Claim 14 is rejected for the same reasons as claim 7.

Regarding claim 13, the combination of Bae and Lee teaches the notification apparatus according to claim 8 (see claim 8 analysis), wherein the at least one processor and/or at least one circuit further functions as: a detection unit configured to detect the plurality of object classes from the image (Bae, Figs. 5, 8 and 11).

Alternatively, claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0312179 A1) in view of Barnett et al. (US 2018/0192094 A1).

Alternatively, regarding claim 7, Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis). However, Lee does not teach wherein when a number of the plurality of object classes is less than or equal to a threshold, the notification unit notifies the user of all of the plurality of object classes.
In reference to Barnett et al. (hereafter referred as Barnett), Barnett teaches wherein when a number of a plurality of tags is less than or equal to a threshold, the notification unit notifies the user of all of the tags (Barnett, Fig. 3A, Tags 314, 316 and 318, Paragraph 0066, “For instance, a threshold number of tags and transition markers can be determined to avoid display of an unduly large number of tags and transition markers and a potential appearance of clutter in visual content. In this regard, if a 
These arts are analogous since they are both related to displaying tags on images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of limiting the number of tags as seen in Barnett to limit the number of object classes to be displayed to avoid display of an unduly large number of object classes and a potential appearance of clutter in visual content (Barnett, Paragraph 0066).
Claim 14 is rejected for the same reasons as claim 7.

Alternatively, claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2021/0311545 A1) in view of Lee et al. (US 2021/0312179 A1) in view of Barnett et al. (US 2018/0192094 A1).

Alternatively, regarding claim 7, the combination of Bae and Lee teaches the image capturing apparatus according to claim 1 (see claim 1 analysis). However, the combination of Bae and Lee does not teach wherein when a number of the plurality of 
In reference to Barnett et al. (hereafter referred as Barnett), Barnett teaches wherein when a number of a plurality of tags is less than or equal to a threshold, the notification unit notifies the user of all of the tags (Barnett, Fig. 3A, Tags 314, 316 and 318, Paragraph 0066, “For instance, a threshold number of tags and transition markers can be determined to avoid display of an unduly large number of tags and transition markers and a potential appearance of clutter in visual content. In this regard, if a number of tags and transition markers for potential presentation in a scene (or space, media content item, etc.) is less than the threshold number of tags and transition markers, the number of tags and transition markers can be displayed. If the number of tags and transition markers exceeds the threshold number of tags and transition markers, the number of tags and transition markers exceeding the threshold are not displayed. Many variations are possible.”).
These arts are analogous since they are both related to displaying tags on images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Bae and Lee with the method of limiting the number of tags as seen in Barnett to limit the number of object classes to be displayed to avoid display of an unduly large number of object classes and a potential appearance of clutter in visual content (Barnett, Paragraph 0066).
Claim 14 is rejected for the same reasons as claim 7.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2021/0311545 A1) in view of Lee et al. (US 2021/0312179 A1) in further view of Matsuki (US 2014/0359438 A1).

Regarding claim 3, the combination of Bae and Lee teaches the image capturing apparatus according to claim 2 (see claim 2 analysis), when an operation for zooming in has been made during the continuous shooting, the selection unit selects, as the specific hierarchy level, a hierarchy level lower than a hierarchy level selected a previous time (Bae, Paragraphs 0116-0118).
However, the combination of Bae and Lee does not teach wherein when an operation for zooming to a wide-angle side has been made during the continuous shooting, the selection unit selects, as the specific hierarchy level, a hierarchy level higher than a hierarchy level selected a previous time; nor the operation for zooming in is an operation for zooming to a telephoto side.
In further reference to Bae, Bae teaches hierarchy level may be selected based on a zoom operation and discloses changing to a lower hierarchy level when performing a zoom in operation (Bae, Paragraphs 0116-0118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to try (obvious to try) modifying the combination of Bae and Lee with the method of selecting a higher hierarchy level when zooming out. That is, three options (finite number of identified and potential solutions) could be done for a zoom out operation, select a lower hierarchy level, select a higher hierarchy level or maintain the current hierarchy level. Selecting a lower hierarchy when zoom out is performed is 
However, the combination of Bae and Lee does not teach the operation for zooming in is an operation for zooming to a telephoto side nor the operation for zooming out is an operation for zooming to a wide-angle side.
In reference to Matsuki, Matsuki explicitly teaches an operation for zooming in is an operation for zooming to a telephoto side and an operation for zooming out is an operation for zooming to a wide-angle side (Matsuki, Fig. 1, Zoom Icon 106, Paragraph 0054). 
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Bae and Lee with the zoom operation and method as seen in Matsuki to provide greater functionality to the zoom control such as controlling zoom speed (Matsuki, Paragraph 0054).
Claim 10 is rejected for the same reasons as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JAMES M HANNETT/Primary Examiner, Art Unit 2698